UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report(Date of earliest event reported): October 29, 2013 Global Digital Solutions, Inc. (Exact name of registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation) 000-26361 22-3392051 (Commission File Number) (IRS Employer Identification N0.) 777 South Flagler Drive, Suite 800 West, West Palm Beach, Florida (Address of principal executive offices) (Zip Code) (561) 515-6163 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 29, 2013, the Company issued a press release announcing that Richard J. Sullivan, President and Chief Executive Officer of the Company, had issued an Open Letter to the public describing the Company’s U.S.-Centric Strategic Plan For Technology-Related, Knowledge-Based Jobs, Innovation and Security.The press release is attached hereto as Exhibit 99.1 and the Open Letter is attached hereto as Exhibit 99.2, and both are incorporated herein by this reference. The information included in Exhibit 99.2 shall not be deemed ‘‘filed’’ for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Exhibit 99.2 shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Press release dated October 29, 2013 Open letter to the public dated October 29, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Global Digital Solutions, Inc. Dated:October 29, 2013 By: /s/ David A. Loppert David A. Loppert Chief Financial Officer EXHIBITS INDEX ExhibitNo. Description Press release dated October 29, 2013 Open letter to the public dated October 29, 2013
